Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-12, as originally filed 17 SEP. 2019, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 SEP. 2019, 16 DEC. 2019, 29 DEC. 2020, 27 JAN. 2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 4: the recitation(s) of ”the structural member is projected from sideward, a projection region of the reinforcing member lies in a range of a projection region of the press-formed product” is vague, indefinite, and confusing as being unclear, appearing to be a typographical error. It is suggested to replace "sideward, a" with --sidewall, and a-- and the claim was interpreted as such. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-12 rejected under 35 U.S.C. 103 as being unpatentable over Woodrum et al. US 6360510 B1 (Woodrum) in view of Brenner et al. US 20080296433 A1 (Brenner).
As per claim 1 the primary reference of Woodrum teaches  a structural member for an automobile, comprising: 
a formed product formed from one steel sheet (elongate channel member 22 FIG. 1; see also "suitable metal such as steel." 4:39); and 
wherein the formed product includes two vertical wall portions (26, 28 FIG. 2) and a top plate portion (24, FIG. 1) linking the two vertical wall portions.
Woodrum fails to explicitly disclose:
the formed product is press-formed;
a reinforcing member;
the reinforcing member fixed to the press-formed product;
the reinforcing member is a member which has an L-shaped cross section and includes a first plate-like portion and a second plate-like portion, and 
the first plate-like portion is fixed to one of the vertical wall portions such that the second plate-like portion protrudes toward an outward direction from a side of the vertical wall portion along the top plate portion.  
It has been held that: “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1395-97 (2007). “[I]n many cases a person of Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82, USPQ2d at 1396. 
Therefore a person of ordinary skill in the art would teach substituting roll-forming for press-forming, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly by substituting a forming method as an obvious design choice in order to form the device from a known process as desired by a particular customer.
Brenner teaches the claimed reinforcing member, specifically:
a reinforcing member (stringer 2, FIG. 1);
the reinforcing member fixed (joint zones 7, 8, FIG. 1) to the press-formed product (panel 1, FIG. 1);
the reinforcing member is a member which has an L-shaped cross section and includes a first plate-like portion (bar 4 FIG. 1) and a second plate-like portion (head 12, FIG. 1), and 
the first plate-like portion is fixed to one of the vertical wall portions such that the second plate-like portion protrudes toward an outward direction from a side of the vertical wall portion along the top plate portion (FIG. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the channel member of Woodrum by including the stringer taught by Brenner in order to add stiffness to the channel because doing so would increase the overall strength of the channel as is old and well known in the art.

As per claim 2 Woodrum in view of Brenner teaches the limitation according to claim 1 and Brenner further discloses the reinforcing member is fixed only to the press-formed product (see FIG. 1). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by including the stringer to be only affixed to the product as taught by Brenner in order to direct the stiffening provided by the stringer only the product so as not to diminish the stiffening effect.

As per claim 3 Woodrum in view of Brenner teaches the limitation according to claim 1 and Brenner further discloses a cross section at a boundary between the vertical wall portion and the top plate portion has a rounded shape (see FIG. 1), and the second plate-like portion is disposed on a top plate portion side with respect to a starting position of the rounded shape in the vertical wall portion. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by including the stringer to be only affixed to the product as taught by Brenner in order to direct the stiffening provided by the stringer only the product so as not to diminish the stiffening effect.

As per claim 4 Woodrum in view of Brenner teaches the limitation according to claim 1 and Brenner further discloses the structural member is projected from sideward, a projection region of the reinforcing member lies in a range of a 

As per claim 5 Woodrum in view of Brenner teaches the limitation according to claim 1, and Brenner further discloses wherein the reinforcing member is made of steel sheet (see FIG. 1; also "steel" [0160]). It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by including "steel" as taught by Brenner in order to provide the stiffening from a known strong metal.
 
As per claim 6 Woodrum in view of Brenner teaches the limitation according to claim 1 but the combination fails to explicitly disclose:
two of the reinforcing members, wherein the reinforcing members are fixed respectively to the two vertical wall portions.  
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by including two stringers, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

As per claim 7 Woodrum in view of Brenner teaches the limitation according to claim 1 and Woodrum further discloses the press-formed product includes two flange portions (flange 30, 32, FIG. 1) that extend respectively from ends of the two vertical wall portions, the structural member further includes an additional member (24, FIG. 5) made of steel sheet, the additional member is fixed to the two flange portions such that the press-formed product and the additional member constitute a closed cross section.  

As per claim 8 Woodrum in view of Brenner teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein the reinforcing member and the press-formed product satisfy the following formula: [Sheet-thickness (mm) of the reinforcing member]x[Tensile strength (MPa) of the reinforcing member]xO.8 > [Sheet-thickness (mm) of the press-formed product]x[Tensile strength (MPa) of the press-formed product].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Woodrum in view of Brenner by making the device meet any desired formula, in order to provide a desired level of strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).

As per claim 9 Woodrum in view of Brenner teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein a distance between the top plate portion and the second plate-like portion is 0 mm to 20 mm.  
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the assembly of Woodrum in view of Brenner by making the dimensions have any value —including a distance between the top plate portion and the second plate-like portion is 0 mm to 20 mm— to suit a particular application and because changes in size/proportion do not constitute a patentable difference.

As per claim 10 Woodrum in view of Brenner teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein a radius of curvature of a corner portion between the first plate-like portion and the second plate-like portion of the reinforcing member is 5% to 50% of an entire length in a cross-sectional view of the reinforcing member.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by making the radius of curvature have any value —including 5% to 50% of an entire length in a cross-sectional view— to suit a particular application and since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

As per claim 11 Woodrum in view of Brenner teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein when an entire length in a longitudinal direction of the press-formed product is denoted as L, the reinforcing member is provided in a region up to a distance of L/6 to both sides from a middle of the longitudinal direction of the press-formed product.  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by making the entire length have any value —including reinforcing member is provided in a region up to a distance of L/6— to suit a particular application and since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

As per claim 12 Woodrum in view of Brenner teaches the limitation according to claim 1, but fails to explicitly disclose:
wherein an angle formed by the first plate-like portion and the second plate-like portion is 70.deg. to 120.deg.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Woodrum in view of Brenner by making the entire length have any value —including and angle between 70.deg. to 120.deg— to suit a particular application and since it has been held that a mere change in shape of a component is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Dailey, 357 F.2d 669, 149.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on Monday - Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JJS/



/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635